Citation Nr: 1001472	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  07-12 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic kidney 
disability manifested by kidney stones, claimed as secondary 
to a service-connected left eye disorder.

2.  Entitlement to service connection for pulmonary 
sarcoidosis, claimed as secondary to a service-connected left 
eye disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1968 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  The Veteran had a hearing before the 
Board in October 2009 and the transcript is of record.

The Board notes the Veteran also perfected appeals as to 
claims seeking a higher rating for his service connected left 
eye disability and entitlement to service connection for left 
eye panuveitis.  These claims were withdrawn, however, in an 
April 2009 statement.  The April 2009 statement also raised, 
for the first time, a claim of entitlement to a total 
disability rating based on individual unemployability (TDIU).  
This issue has never been considered by the RO and, 
accordingly, is REFERRED to the RO for proper adjudication.

The issue of entitlement to service connection for pulmonary 
sarcoidosis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The VA will 
notify the Veteran if further action is required on his part.


FINDING OF FACT

The Veteran does not currently have a diagnosis of a chronic 
kidney disability manifested by kidney stones. 


CONCLUSION OF LAW

A chronic kidney disability, manifested by kidney stones was 
not incurred in or aggravated by service and is not 
proximately due to or the result of any service-connected 
disease or injury, to include left eye uveitis. 38 U.S.C.A. 
§§ 1110 and 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.303, 3.304, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by letters sent 
to the Veteran in December 2004 and May 2006.  Those letters 
advised the Veteran of the information necessary to 
substantiate his claim, and of his and VA's respective 
obligations for obtaining specified different types of 
evidence. See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); 38 C.F.R. § 3.159(b).  The May 2006 letter also 
explained how disability ratings and effective dates are 
determined.

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, and has in fact provided additional 
arguments at every stage.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  Private medical records 
identified by the Veteran have been obtained, to the extent 
possible.  The Veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
With regard to service connection claims, the Court held in 
the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
that an examination is required when (1) there is evidence of 
a current disability, (2) evidence establishing an "in-
service event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.

The Veteran was afforded a medical examination to obtain an 
opinion as to whether any found chronic condition manifested 
by kidney stones can be attributed to his service-connected 
left eye uveitis, to include medications taken for his 
disability.   Cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004).  Further examination or opinion is not needed 
because, at a minimum, there is no persuasive and competent 
evidence that the claimed condition may be associated with 
the Veteran's military service.  This is discussed in more 
detail below.  

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection (Kidney Stones)

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran alleges he has suffered with kidney stones due to 
medications taken for increased eye pressure related to his 
service-connected left eye disability.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are silent as to any 
complaints, treatment or diagnoses of kidney stones.  Indeed, 
the Veteran does not allege he incurred kidney stones in the 
military.  Rather, he believes they manifested after service 
due to medications he takes in conjunction with his left eye 
disability.

Any disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected. See 38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show (1) that a current disability exists and (2) that the 
current disability was either (a) caused by or (b) aggravated 
by a service-connected disability.  38 C.F.R. § 3.310(a); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc), 
reconciling, Leopoldo v. Brown, 4 Vet. App. 216 (1993), and 
Tobin v. Derwinski, 2 Vet. App. 34 (1991).  

Post-service VA medical records confirm in 1992 the Veteran 
sought treatment for elevated intraocular pressure and was 
treated with oral carbonic anhydrate inhibitor, Diamox, used 
for approximately eight months.  Thereafter, the Veteran did 
develop a duodenal ulcer and kidney stone.  The issue 
resolved in 1992 and there is no current evidence of any 
additional kidney stone problem or an overall chronic 
condition, manifested by kidney stones.  Current VA 
outpatient treatment records are completely silent as to such 
complaints.

The Veteran was afforded a VA examination in November 2002 
where the examiner found the Veteran's "renal calculi and 
duodenal ulcer diagnosed in 1992 more likely than not" was 
related to the Veteran's medication used for eight months for 
his elevated intraocular pressure.  As to present disability, 
however, the examiner opined as follows:

Diamox was only prescribed for eight months in 
1992 and is not a cause of any current 
gastrointestinal complaints....Ongoing 
gastrointestinal complaints unlikely to be due to 
topical effects of atropine or Pred Forte.  

The examiner again examined the Veteran in June 2005 and, 
once again, opined as follows:

The patient no longer has elevated intraocular 
pressures and takes no glaucoma medications.  The 
renal calculi and duodenal ulcer diagnosed in 1992 
more likely than not are due to oral carbonic 
anhydrate inhibitor, Diamox, used for 
approximately eight months....Ongoing GI or renal 
calculi complaints are unlikely to be due to 
topical effects of atropine of Pred Forte. 

The Board finds the examiner's 2002 and 2005 opinions 
persuasive.  The opinions are based on a thorough examination 
and a complete review of the claims folder as well as a 
review of medical literature with respect to the Veteran's 
various medications.  

The examiner conceded the Veteran's 1992 eight-month regimen 
of Diamox, used for elevated intraocular pressure, likely 
caused a kidney stone and ulcer at that time.  At present, 
however, the Veteran has no such manifestations nor does he 
take Diamox or any other medication that would cause similar 
gastrointestinal complaints.  No medical professional has 
ever linked any current gastrointestinal disability with the 
Veteran's service connected left eye disability, medications 
or any other incident of his military service. 

The Board notes the United States Court of Appeals for 
Veterans' Claims (CAVC or "the Court") has held that the 
Veteran's claim may still prevail if the Veteran was 
diagnosed with a chronic disability during the pendency of 
the appeal, even if most recent medical evidence suggests the 
disability resolved.  See McClain v. Nicholson, 21 Vet. App. 
319 (2007).  This claim, however, is distinguishable.  The 
Veteran's kidney stone was diagnosed in 1992, well before the 
Veteran's claim filed in July 2001.  The diagnosis of kidney 
stone, moreover, is not a diagnosis of a chronic disability.  
Rather, the Veteran had acute and transitory renal calculi 
that resolved in 1992.  There is no evidence that the Veteran 
suffers from any chronic disability, manifested by kidney 
stones.  Also significant, the Veteran no longer takes the 
medication medically attributed to causing the Veteran's 
kidney stone.  No medical professional has ever diagnosed the 
Veteran with a chronic gastrointestinal or kidney disability 
attributable to any medication he currently takes, any 
service-connected disability or any incident of his military 
service.  Indeed, there is medical evidence to the contrary.  
The VA examiner opined in 2002 and in 2005 that any 
gastrointestinal complaints since 1992 are not related to any 
aspect of the Veteran's service-connected left eye disability 
or treatment thereof.  

The Board has considered the Veteran's statements.  His 
claims that he currently has a chronic disability manifested 
by kidney stones due to left eye medication simply cannot be 
substantiated by the record.  Indeed, the medical evidence 
conclusively indicates the Veteran merely took medication for 
elevated eye pressure in 1992 for eight months.  While this 
medication has been medically attributed to causing a kidney 
stone at that time, the medical evidence also states he no 
longer is on this medication and has not been treated for 
renal calculi since 1992.  

To the extent that the Veteran is himself asserting that he, 
in fact, does have a current disability as a result of in-
service events, laypersons without medical training, such as 
the Veteran, are not competent to comment on medical matters 
such as diagnoses and etiology of medical conditions. See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992). Thus, 
his statements, without more, do not constitute competent 
favorable evidence. See also Sanchez-Benitez v. West, 13 Vet. 
App. 282 (1999) (Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted). 

The Board notes the internet articles supplied by the 
Veteran, are also not probative because they are merely 
generic texts not specific to the Veteran's fact pattern.  
The Board notes such generic texts, which do not address the 
facts in this particular Veteran's own case, and with a 
sufficient degree of medical certainty, do not amount to 
competent medical evidence of causality.  Sacks v. West, 11 
Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 
(1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Service-connection first and foremost requires a diagnosis of 
a current disability.  In this case, there simply is no such 
evidence and indeed there is medical evidence to the 
contrary.  Without a current diagnosis, service connection is 
not warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a chronic kidney 
disability manifested by kidney stones, claimed as secondary 
to service-connected left eye disorder, is denied.


REMAND

The Veteran alleges his current pulmonary sarcoidosis is a 
byproduct of his service-connected left eye injury.  
Specifically, the Veteran is service-connected for chronic 
uveitis of the left eye, which developed after a shrapnel 
injury in 1969.  The Veteran contends the reason his left eye 
infection would not heal at that time is because he had an 
autoimmune deficiency, namely sarcoidosis, which was not 
discovered until after service.  He contends, however, that 
the in-service eye injury and resulting in-service loss of 
vision is evidence that he indeed incurred sarcoidosis in the 
military, which later involved his respiratory system. 

The Veteran's service treatment records confirm the Veteran's 
in-service eye injury, and resulting loss of vision, but the 
records do not specifically diagnose the Veteran with 
sarcoidosis.  Rather, the post-service medical records in the 
claims folder indicate a diagnosis of sarcoidosis in 1998, 
nearly two decades after service. 

The Veteran was afforded a VA respiratory examination in May 
2005 where the examiner diagnosed the Veteran with pulmonary 
sarcoidosis "related to the Veteran's chronic obstructive 
pulmonary disease."  

In contrast, however, the Veteran was also afforded a VA eye 
examination in June 2005 where the examiner diagnosed the 
Veteran with chronic panuveitis left eye secondary to 
sarcoidosis.  This diagnosis was separate and distinct from 
the Veteran's "acute uveitis glaucoma with a preserved 
phacolytic glaucoma component, left eye" which the June 2005 
examiner specifically opined "is at least as likely as not 
due to the Veteran's service-connected left eye trauma."    

With respect to sarcoidosis, the June 2005 examiner further 
noted, "Sarcoidosis is a systemic disorder characterized by 
localized granuloma formation and pulmonary involvement 
occurs frequently." (Emphasis added).  The examiner could 
not further opine as to the likely etiology of the Veteran's 
sarcoidosis because the 1998 private treatment records 
indicating the initial diagnosis and treatment for 
sarcoidosis were not available for review.  The Board notes 
the Veteran was afforded an additional VA eye examination in 
March 2009, but the examiner at that time did not address the 
Veteran's sarcoidosis.

Recent VA outpatient treatment records similarly indicate the 
Veteran's current chronic panuveitis of the left eye, 
secondary to his "history of sarcoidosis left eye," but the 
treatment records are silent as to the likely etiology of the 
Veteran's sarcoidosis.  Again, the diagnosis appears to be 
separate and distinct from the Veteran's service-connected 
left eye chronic uveitis. 

As indicated above, the May 2005 VA respiratory examiner 
linked the Veteran's pulmonary sarcoidosis to his COPD.  The 
examiner, however, did not reconcile the opinion with the 
other medical evidence indicating a relationship between 
sarcoidosis of the left eye and pulmonary sarcoidosis.  No 
medical examiner, moreover, has specifically addressed 
whether the Veteran's in-service left eye injury and 
resulting disability was due to or indicative of sarcoidosis.  
It further appears no examiner reviewed all relevant medical 
records prior to proffering their opinions.

In short, given the ambiguity in the medical records and the 
incomplete review of records conducted by the VA examiners, 
the Board finds a new VA examination is necessary to 
ascertain the likely etiology of the Veteran's sarcoidosis.

The RO should also take this opportunity to obtain recent VA 
outpatient treatment records from June 2008 to the present.

Accordingly, the case is REMANDED for the following action:

1. Obtain any outpatient or inpatient 
treatment records and hospitalization 
records for the Veteran's respiratory 
disabilities, to include pulmonary 
sarcoidosis, from the VA Medical Center in 
Gainesville, Florida from June 2008 to the 
present. Any negative responses should be 
documented in the file.

2.  After the above records are obtained, 
to the extent they exist, schedule the 
Veteran for an appropriate VA examination 
in order to determine the nature and 
etiology of the Veteran's pulmonary 
sarcoidosis.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner or examiners should advance an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 50 
percent); at least as likely as not (i.e., 
probability of 50 percent); or less likely 
than not (i.e., probability less than 50 
percent) that: 

a.	 the Veteran's sarcoidosis had its 
onset during active service, which the 
Veteran contends is evidenced by his 
body's reaction to his in-service left 
eye shrapnel injury in 1969; or

b.	the Veteran's pulmonary sarcoidosis is 
etiologically related to the Veteran's 
left eye shrapnel injury and resulting 
disability; or

c.	the Veteran's pulmonary sarcoidosis 
was caused or aggravated beyond its 
natural progression by his 
service-connected left eye uveitis.  

Send the claims folders to the examiner or 
examiners for review.  The examination 
report should state that such a review was 
conducted.  The examiner(s) should 
reconcile all conflicting evidence in the 
medical folder, to include the 1989 
treatment records for sarcoidosis and the 
VA examination opinions rendered in May 
2005, June 2005 and March 2009.
  
3.  Thereafter, readjudicate the Veteran's 
claim. If the claim remains denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board. 

The purposes of this remand are to complete the record, and 
to ensure due process. The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The claim must be afforded expeditious treatment. 


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


